Citation Nr: 0307931	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  02-11 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which found that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.


FINDINGS OF FACT

1.  In a January 1992 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The veteran did file a notice of 
disagreement, but failed to file a substantive appeal.  

2.  Evidence submitted since the January 1992 denial of the 
veteran's claim for hearing loss, either by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise the possibility of substantiating the 
claim.      

3.  In a January 1992 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
tinnitus.  The veteran did file a notice of disagreement, but 
failed to file a substantive appeal.  

4. Evidence submitted since the January 1992 denial of the 
veteran's claim for tinnitus when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim and raises the possibility of 
substantiating the claim.      

5.  Tinnitus is related to the veteran's period of active 
duty service.


CONCLUSIONS OF LAW

1.  The January 1992 rating decision, which denied a claim of 
entitlement to service connection for bilateral hearing loss 
and tinnitus, is final. 38 U.S.C.A. §§, 5103A, 5107(b), 7105 
(West Supp. 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss. 38 U.S.C.A. §§ 5108, 7105, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).

3.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for tinnitus. 38 
U.S.C.A. §§ 5108, 7105, 5103A, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156 (2002)

4.  Tinnitus was incurred during the veteran's active 
military service. 38 U.S.C.A. §§ 1110, 1153, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he suffers from bilateral hearing 
loss and tinnitus as a result of his active duty military 
service.  Specifically, the veteran contends that his noise 
exposure to jet engines during service resulted in his 
current hearing loss and tinnitus.  In the interest of 
clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate purposes.  
In regard to the tinnitus claim, the Board will then address 
the issue on appeal and render a decision.

The Veteran's Claims Assistance Act (VCAA)

On November 9, 2000 the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126].  The 
VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify a claimant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  Second, VA has 
a duty to assist the claimant in obtaining evidence necessary 
to substantiate his or her claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Pertinent to the issues currently on appeal, however, 
the VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).  Once a 
claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A.

Final regulations to effectuate the VCAA were published on 
August 29, 2001, with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  However, the regulations governing reopening 
of previously and finally denied claims were revised 
effective the date of publication on August 29, 2001.  These 
regulations redefine new and material evidence and the duty 
to assist in applications to reopen previously and finally 
denied claims.  As the instant claims to reopen were filed 
after August 29, 2001, the revised regulations specific to 
such claims are applicable to the instant appeal.  

It appears that the VCAA does not fully apply to claims, such 
as this, which involve finality of prior VA decisions and the 
matter of submission of new and material evidence.  
Furthermore, it is clear that certain of VA's implementing 
regulations do not apply to this case in its present posture.

The Board observes, however, that the Court has recently held 
that 38 C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).   The 
notice provisions found in the VCAA are therefore applicable 
to cases such as this in which the issue revolves around 
finality and new and material evidence.   In a December 2001 
letter, the veteran was informed of the following: what is 
involved in the reopened claims process; what the evidence 
must show to establish entitlement; VA's duty to assist him 
in obtaining evidence; the evidence already of record; and 
what evidence was still needed from the veteran.  In 
addition, the veteran was provided notice as to what 
constitutes new and material evidence under the regulations 
effective from August 29, 2001, in the March 2002 rating 
decision.  Finally, the new duty to assist provisions 
pursuant to 38 C.F.R. § 3.159 were provided in the July 2002 
statement of the case (SOC).  

With respect to VA's duty to assist, as indicated above the 
VCAA provides that VA's duty to assist does not commence 
until new and material evidence has been submitted.  The 
Board additionally observes that the veteran has identified 
no existing unobtained evidence as possibly being new and 
material.  The Board is not aware of any specific evidence 
pertaining to the pending claim that exists and which has not 
been obtained, and the veteran and his representative have 
pointed to none.  In short, the Board believes that the 
provisions of the VCAA, insofar as they apply to the current 
posture of this case, have been fulfilled.    

With respect to the reopened tinnitus claim, in light of the 
favorable disposition resolved in this determination, the 
Board finds that further development under the VCAA and/or 
previously existing law is not necessary.   However, the 
Board would note that the veteran's service medical records, 
DD-214, VA outpatient treatment records, and lay statements 
were obtained and associated with his claims folder.  The 
veteran was afforded VA examinations in October 1991 and July 
2002.  Attempts to obtain records from the Denver VA Medical 
Center (VAMC) resulted in a negative response.  The veteran 
presented testimony before the undersigned Veteran's Law 
Judge in December 2002.  Finally, the veteran testified that 
he received no private medical treatment.

Laws and regulations

Finality/new and material evidence

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  
The Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). What 
constitutes new and material evidence to reopen a previously 
and finally denied claim is defined in 38 C.F.R. § 3.156(a).  
Under that regulation, effective for claims filed after 
August 29, 2001, new and material evidence is defined as 
follows:  

[E]xisting evidence not previously 
submitted to agency decision-makers that, 
by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise the possibility of 
substantiating the claim. 

38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 
2001).

Service connection

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  38 U.S.C.A. 
§§ 1110; 
38 C.F.R. § 3.303. Service connection may also be granted for 
a disease, which is diagnosed after discharge from military 
service, when the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

I.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

The record shows that, by a January 1992 rating decision, the 
RO denied a claim of entitlement to service connection for 
bilateral hearing loss. While the veteran filed a timely 
notice of disagreement, he did not file a substantive appeal. 
See 38 C.F.R. § 20.302(b)(c).  Thus, the January 1992 rating 
decision is final.  See 38 U.S.C.A. § 7105(a)(c); 38 C.F.R. 
§§ 20.302, 20.1103.  

In this case, the veteran submitted his request to reopen his 
claim for service connection for bilateral hearing loss in 
October 2001 and thus, his claim will be adjudicated by 
applying the law in effect from August 2001.  The basis for 
the denial of the veteran's claim in January 1992 was that 
the veteran had hearing loss upon entry into service and 
there was no evidence of aggravation during service.  The 
relevant evidence available to the RO in January 1992 
included the following: the veteran's service medical 
records; the veteran's DD-214; and an October 1991 VA 
examination. 

Additional evidence has been associated with the claims file 
since the RO's January 1992 denial.  VA outpatient treatment 
records dated in 1971 from the Shreveport VAMC, contained 
treatment for a gunshot wound, but were devoid of any 
complaints of or treatment for hearing loss.  A July 2002 VA 
examination found that "it is not likely that this veteran's 
hearing acuity was aggravated during military service."  Lay 
statements indicate that the veteran did not have hearing 
loss prior to service, he had no ear protection during 
service, and that he suffers from current hearing loss.  
Finally, the veteran has submitted various statements and 
presented testimony in December 2002, in which he indicates 
that his current hearing loss is a result of noise exposure 
to jet engines during his active duty service.

The Board finds that the evidence listed above, either by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim. 38 C.F.R. § 3.156(a).   In the 
instant case, the previous denial of the veteran's claim was 
based on the absence of evidence showing aggravation of a 
pre-existing hearing loss during service.  The medical 
evidence received by VA since January 1992 is new, in that it 
was not previously of record, however, it doesn't raise the 
possibility of substantiating the veteran's claim. Id. 
As noted above, the July 2002 VA examiner found that it was 
not likely that the veteran's hearing acuity was aggravated 
during military service.  

With respect to the veteran's statements and testimony that 
his current hearing loss is related to his period of active 
military service, they cannot be used to establish a nexus 
between a current disability and service.  It is now well 
established that a layperson without medical training is not 
qualified to render a medical opinion regarding the etiology 
of disorders and disabilities.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

In short, the recently submitted evidence not being new and 
material, the claim of entitlement to service connection for 
bilateral hearing loss is not reopened and the benefit sought 
on appeal remains denied.  

II.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

The record shows that, by a January 1992 rating decision, the 
RO denied a claim of entitlement to service connection for 
tinnitus. While the veteran filed a timely notice of 
disagreement, he did not file a substantive appeal. See 
38 C.F.R. § 20.302(b)(c).  Thus, the January 1992 rating 
decision is final.  See 38 U.S.C.A. § 7105(a)(c); 38 C.F.R. 
§§ 20.302, 20.1103.  

In this case, the veteran submitted his request to reopen his 
claim for service connection for tinnitus in October 2001 and 
thus, his claim will be adjudicated by applying the law in 
effect from August 2001.  The basis for the denial of the 
veteran's claim in January 1992 was that there was no 
evidence of tinnitus during the veteran's period of active 
duty service.  The relevant evidence available to the RO in 
January 1992 included the following: the veteran's service 
medical records, which were devoid of any complaint or 
diagnoses of tinnitus; the veteran's DD-214, which showed he 
was a fuel specialist; and an October 1991 VA examination, 
which diagnosed the veteran with bilateral constant tinnitus. 

Additional evidence has been associated with the claims file 
since the RO's January 1992 denial.  VA outpatient treatment 
records dated in 1971 from the Shreveport VAMC, contained 
treatment for a gunshot wound, but were devoid of any 
complaints of or treatment for tinnitus.  Lay statements 
indicate that the veteran did not have tinnitus prior to 
service, he had no ear protection during service, and that he 
suffers from current tinnitus.  A July 2002 VA examination 
noted the veteran had a history of military noise exposure, 
occupational noise exposure, and recreational noise 
exposure."  The examiner opined that "it [was] possible 
that the tinnitus was caused by military noise exposure.  
Finally, the veteran has submitted various statements and 
presented testimony in December 2002, in which he indicates 
that his current tinnitus is a result of noise exposure to 
jet engines during his active duty service.

The Board finds that the evidence listed above, when 
considered with previous evidence of record does relate to an 
unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).   In the instant case, the previous 
denial of the veteran's claim was based on the absence of 
evidence showing tinnitus during the veteran's active duty 
service.  The medical evidence received by VA since January 
1992 raises the possibility of substantiating the veteran's 
claim. Id.  As noted above, the July 2002 VA examiner found 
that it was possible that tinnitus was caused by military 
noise exposure.  Thus, the veteran's attempt to reopen his 
claim of entitlement to service connection for tinnitus is 
successful.



	

III.  Entitlement to service connection for tinnitus.

The veteran testified in his December 2002 Travel Board 
hearing that he has had constant ringing in his ears since 
service.  He attributes his tinnitus to noise exposure while 
refueling jet engines on the flight line.  While the 
veteran's service medical records are devoid of complaints of 
tinnitus, the veteran's DD-214 confirms the veteran's 
specialty as a fuel specialist.  

Upon VA examination in October 1991, the veteran complained 
of constant ringing in both his ears.  The examiner diagnosed 
him with bilateral constant tinnitus.  In July 2002, the 
veteran was afforded an additional VA examination.  The 
examiner noted the veteran had a history of military noise 
exposure due to jet aircraft noise and loud equipment.  It 
was also noted that the veteran had occupational noise 
exposure due to large trucks and mechanic work, and 
recreational noise exposure due to hunting.  The examiner 
further indicated that the veteran reported tinnitus during 
his enlistment.  The examiner opined that "it [was] possible 
that the tinnitus was caused by military noise exposure."

The Board finds the veteran's complaints of tinnitus to be 
consistent and credible with respect to the evidence 
contained within the claims folder.  In light of the VA 
examiner's opinion noted that tinnitus may have been caused 
by noise exposure in service, the veteran's testimony, and 
the absence of competent evidence against the claim, doubt 
will be resolved in favor of the veteran.





ORDER

New and material evidence not having been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss, the claim is denied.

Entitlement to service connection for tinnitus is granted. 


_______________________
John E. Ormond, Jr.
	Veteran's Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

